CHINA BCT PHARMACY GROUP, INC. March 15, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-0405 Re: China BCT Pharmacy Group, Inc. (Commission File No. 333-165161) Acceleration Request for Effective Date of Registration Statement on Form S-1 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, as amended, China BCT Pharmacy Group, Inc., a Delaware corporation (the “Company”), hereby respectfully requests that the Securities and Exchange Commission (the "Commission") accelerate the effective date of the above-referenced Registration Statement and declare such Registration Statement effective at 5:00 p.m. (Washington, DC time) on Thursday, March 17, 2011, or as soon thereafter as practicable. In addition, the Company acknowledges that: should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions regarding this request, please contact Thomas Wardell of McKenna Long & Aldridge LLP at (404) 527-4990 or Douglas Eingurt at (404) 527-4056. Best regards, /s/ Hui Tian Tang Hui Tian Tang, Chief Executive Officer cc: Shelly Zhang Thomas Wardell Jeffrey Li Douglas Eingurt
